—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered April 23, 1992, which, insofar as appealed from, denied plaintiff’s motion to vacate a prior order of the same court and Justice dismissing the action for failure to prosecute on the merits, unanimously affirmed, without costs.
This personal injury action had been pending for at least 11 years at the time the 90-day notice was served, without *465significant activity for the preceding 6 years. Neither this general delay, nor the failure to file a note of issue within 90 days, is adequately explained. Nor do plaintiffs many submissions persuade us that he has a meritorious cause of action. Concur—Rosenberger, J. P., Wallach, Kupferman and Nardelli, JJ.